Citation Nr: 0311112
Decision Date: 06/02/03	Archive Date: 08/07/03

DOCKET NO. 00-01 933A         DATE JUN 02 2003

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by: Mississippi State Veterans Affairs Board

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty for training in the United States
Army National Guard from July 24, 1978, to November 21, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a decision of June 1999 from the Department of Veterans
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which
determined that new and material evidence had not been submitted to
reopen a claim for service connection for a low back disability
since the prior final decision denying that claim in January 1979.

This claim was previously before the Board in February 2001, at
which time the Board determined that new and material evidence had
been submitted to reopen a claim for service connection for a low
back disability, and Remanded the claim to the RO for further
development of the evidence, to include legible copies of the
claimant's complete original service medical records from the
National Personnel Records Center(NPRC), to obtain evidence from
all private and VA health care providers who had treated the
claimant for his claimed low back disability, to afford the
claimant a VA orthopedic examination of his back to identify the
nature, extent and etiology of any back disability currently found
present, to include a medical opinion as to whether such disability
is a residual of a 1975 abdominal gunshot wound with retained
bullet in the vicinity of his lumbar spine. If so, the VA
orthopedic examiner was directed to offer an opinion as to whether
the gunshot wound residuals increased in severity during active
service and, if so, whether such increase in severity was (1) a
result of the natural progression of such an injury, (2)
represented a temporary flare-up of symptoms, or (3) was beyond the
natural progression of the injury. In the event that it was
determined that the claimant had a back disability that was
unrelated to his gunshot wound, the examiner was asked to offer an
opinion as to the date of onset of any such disability. A complete
rationale was to be provided for any opinions offered, with
reference to any pertinent medical or other supporting evidence.
The RO was further required to ensure that all

- 2 -

notification and development actions required by the Veterans
Claims Assistance Act of 2000 (VCAA) have been fully complied with
and satisfied.

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2000)]. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(iii), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any claim
for benefits received by VA on or after November 9, 2000, as well
as to any claim filed before that date but not decided by VA as of
that date. As the instant appeal does not currently address the
issue of a reopened claim, the revised regulations pertaining to
reopened claims are inapplicable to this appeal.

- 3 -

The record shows that the claimant and his representative were
notified of the provisions of the VCAA by RO letter of June 5,
2001, which informed them of VA's duty to notify them of the
information and evidence necessary to substantiate the claim and to
assist them in obtaining all such evidence. That letter also
informed the claimant and his representative which part of that
evidence would be obtained by the RO and which part of that
evidence would be obtained by the claimant, pursuant to Quartuccio
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to notify
the claimant of what evidence he or she was required to provide and
what evidence the VA would attempt to obtain).

The claimant and his representative were also provided a
Supplemental Statement of the Case on November 20, 2002, which
informed them of the issue on appeal, the evidence considered, the
adjudicative actions taken, the pertinent law and regulations
pertaining to service connection, the decision reached, and the
reasons and bases for that decision. That Supplemental Statement of
the Case also notified the claimant and his representative of VA's
duty to assist them by obtaining all evidence in the custody of
military authorities or maintained by any other federal, State or
local government agency, as well as any medical, employment, or
other non-government records which are pertinent or specific to
that claim; and which the claimant identified and provided record
release authorizations permitting VA to obtain those records.
Further, that Supplemental Statement of the Case informed the
claimant and his representative that should efforts to obtain
records identified by the claimant prove unsuccessful for any
reason which the claimant could remedy, the VA would notify the
claimant and advise him that the ultimate responsibility for
furnishing such evidence lay with the claimant.

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the claimant and his
representative of required information and evidence and of its duty
to assist them in obtaining all evidence necessary to substantiate
the issue on appeal have been fully met. The RO has obtained the
claimant's complete service medical records, as well as all
available private or VA medical evidence identified by the
claimant. The RO has further afforded the claimant a personal

- 4 -

hearing in March 2000 before an RO Hearing Officer. In addition,
the claimant has been afforded a VA medical examination and medical
opinions in July 2001. Neither the appellant nor his representative
have argued a notice or duty to assist violation under the VCAA,
and the Board finds that it is clear that the appellant and his
representative were fully notified and aware of the type of
evidence required to substantiate the claim.

In view of the extensive factual development in the case, as
demonstrated by the Board's February 2001 remand order and the
record on appeal, the Board finds that there is no reasonable
possibility that further assistance would aid in substantiating
this appeal. For those reasons, further development is not
necessary for compliance with the provisions of 38 U.S.C.A. 5103
and 5103A (West 2000).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

2. The claimant does not have a back disorder that is the result of
any disease, injury, or other incident that occurred while he was
serving active duty for training.

3. The claimant's gunshot wound residuals existed prior to his
active duty for training; that preexisting condition did not
increase in severity during his active duty for training.

- 5 - 

CONCLUSION OF LAW

The grant of service connection for a low back disability is not
warranted. 38 U.S.C.A. 101(24),1131 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Evidence

As the Board has previously determined that new and material
evidence has been submitted to reopen the claim for service
connection for a low back disorder, it must review the entire
record de novo, taking into consideration all evidence, both old
and new.

As previously noted, the veteran served on active duty for training
(ACDUTRA) in the United States Army National Guard from July 24,
1978, to November 21, 1978.

The medical evidence prior to service entry includes the following:

Private treatment records from King's Daughter's Hospital, a
private medical facility in Greenville, Mississippi, dated on May
29, 1975, show that the claimant was admitted with a self-inflicted
gunshot wound to the right abdomen, with through-and-through
perforations of the cecum and 4 through-and-through perforations of
the ileum; retroperitoneal hematoma, and a depressive reaction. X-
rays revealed that the bullet was lying in the vicinity of the
right side of the 4th lumbar vertebra. The claimant underwent an
exploratory laparotomy, debridement and closure of multiple
perforation of the cecum and ileum. His postoperative course was
uneventful and without complications, with healing of the wound and
restoration of normal bowel movements, and offered no complaints.
He was

- 6 -

subsequently seen at the Delta Community Mental Health Program for
evaluation, and was found to be a depressive individual who would
benefit from treatment. His was discharged on June 8, 1975.

Additional outpatient treatment records from the Delta Community
Mental Health Program show that the claimant was diagnosed in
January 1976 with depressive neurosis.

A May 1978 report of medical history completed by the claimant at
the time of enlistment into the Mississippi Army National Guard
shows that he denied any history of recurrent back pain, stomach or
intestinal trouble, and that he denied any history of
hospitalizations or history of treatment for a mental condition.
Service medical records, dated in October 1978, show that the
claimant complained of back pain, and offered a history of a bullet
in the back two years previously, with current pain at the site of
the bullet and a claimed inability to move his right leg the
previous night. He further related that at the time of his bullet
wound injury, he underwent a diagnostic laparoscopy with repair of
intestinal perforations.

A Narrative Summary completed on October 17, 1978, shows that the
claimant entered active duty on July 24, 1978; that he began basic
training at Fort Leonard Wood on July 28, 1978 and completed such
training on September 19, 1978; that he began Advanced Individual
Training (AIT) at Fort Benning on September 20, 1978, and had
currently completed 4 weeks of AIT. He was noted to complain of
pain in his back, and provided a medical history of sustaining a
gunshot wound to the abdomen 1 1/2 years ago, with the bullet
lodging next to the lumbar spine. He further related that since the
time of the injury, he has had a sharp, right-sided back pain which
has been aggravated by motion, without any neurological complaints.
There was no report of intercurrent injury. Examination disclosed
tenderness over the lumbar paraspinous muscles with mild paraspinal
spasm, and a decreased range of motion in the lumbar spine, while
straight leg raising was negative and neurological examination was
within normal limits, with all deep tendon reflexes equal and
active, and toes downgoing. The diagnosis was chronic pain, back,
secondary to gunshot wound. The reporting service physician found
that the claimant was unfit

- 7 -

for further military service under the provisions of Paragraph 5-7,
Army Regulation 635-200 because he did not meet the procurement
medical fitness standards. The claimant was placed on profile for
low back pain, prohibiting further training, crawling, stooping,
running, or jumping, standing over 15 minutes, marching over 1/4
mile, or lifting over 25 pounds pending Medical Board proceedings.
Medical Board proceedings in November 1978 found that the claimant
was unfit for service when initially accepted; that the claimant's
gunshot wound preexisted service entry; and that such was not
aggravated by active service. It was noted that the claimant did
not desire to remain on active duty, and the Medical Board
determined that the claimant should be separated from active
service under the provisions of Paragraph 5-7, Army Regulation 635-
200 because he did not meet the procurement medical fitness
standards. He was not eligible for reenlistment.

In his original application for service connection for residuals of
a "bullet in the back"(VA Form 21-526), received in December 1978,
the claimant dated that incident to May 1976, more than two years
prior to service entry.

The record is devoid of medical evidence of treatment of the
claimant for back symptoms at any time between service separation
on November 24, 1978, and July 12, 1985. Outpatient treatment
records from Dr. H.L.D., dated from July 12, 1985, to September
1985, show that the claimant was seen for complaints of back and
neck injuries sustained in a slip-and-fall accident at a fast-food
restaurant. The claimant related that he had a bullet lodged in the
small of his back which is too close to the spine to be removed;
that he fell and aggravated his back while in AIT training; and
that after the injury, a Medical Board discharged him from the
Army. X-rays of the cervical, thoracic and lumbar spine, taken on
July 12, 1985, disclosed no fractures, dislocations or gross
osseous pathology. Architecturally, there was a congenital
variation involving the left transverse process of the L5 vertebra,
with elongation of the process and a false joint with the medial
descending aspect of the pelvis and the lateral sacral base. A
bilateral posterior pelvic tilt with a wedge subluxation of L5 on
S1 was noted, and the cervical spine disclosed a subluxation
syndrome involving 5 cervical vertebrae. A spent bullet was noted
inferior and adjacent to the right transverse process of L4.
Examination disclosed that the

- 8 - 

claimant had good muscular development, with no evidence of an
antalgic posture, or gait, and no visible spasm of the cervical or
dorsolumbar paravertebral musculature. A mild point tenderness was
noted at the base of the occiput on the right, and over the L4-S1
level, and sensation was intact over the upper and lower
extremities, bilaterally. Neurological testing revealed equal and
active reflexes, with no pathological reflexes. The examining
physician states that, in his opinion, all other segments viewed
were within acceptable development limits. Range of motion in the
dorsolumbar spine was described as "unimpressive", and the
diagnoses included: Fall from slipping, tripping, or stumbling,
with lumbar sprain/strain, moderately severe, post-traumatic. The
examining physician stated that the claimant's current injury was
superimposed on the preexisting anomalies and precipitated the
symptoms that the claimant is experiencing, and that this injury is
consistent with the type of accident [slip-and-fall] reported by
the claimant.

Private treatment records from the Neurosurgical Clinic (Dr.
A.A.A.), dated in October 1985, show that the claimant was seen for
complaints of pain over the right triangular, but denied pain
radiated to the mid-lumbar area or the lower extremity. He further
complained of right neck pain, but denied any pain radiating to the
right upper extremity. The claimant related that he was getting
along well until he slipped on a wet floor and landed on his back
and head on July 11, 1985. The claimant related a history of being
shot in the abdomen by a friend about 10 years ago, with the bullet
remaining near the spine. Examination revealed a normal spinal
lordosis, with no tenderness over the cervical, thoracic, or lumbar
area. No motor, sensory or reflex deficits were found, and straight
leg raising was reported as positive at 70 degrees, bilaterally.
The diagnosis was cervical spine syndrome with nerve root
irritation, and myofascitis of the right petit triangle. A follow-
up note shows that the claimant returned, asserting that his
cervical complaints were greatly improved, but complained of severe
pain over the right lumbosacral joint. Examination disclosed no
motor, sensory or reflex deficits, while severe tenderness was
found over the right lumbosacral joint

- 9 -

Outpatient treatment records from Methodist Hospital, dated in June
1996, show that the claimant was seen in the Emergency Room in June
1996 following a motor vehicle accident. X-rays of the lumbar spine
disclosed no evidence of fracture or dislocation while a bullet
fragment was noted adjacent to the L4 vertebral body. X-rays of the
cervical spine disclosed mild reversal of the cervical lordotic
curve which might be related to paraspinal muscle spasm or to his
position. Early degenerative spurs of C4 and 5 were seen, with no
acute fracture or dislocation.

Outpatient treatment records of the claimant from Mid-Delta Family
Practice Clinic (Dr. N.B.), dated from June to July 1996 show that
the claimant was seen for complaints of cervical, thoracic and
lumbar pain since being involved in a motor vehicle accident on
June 4, 1996. Examination revealed a soft tissue mass over the
thoracic spine, described as a questionable cyst. The claimant
related that since the motor vehicle accident, his bullet in the
back hurts more. The impression was cervical, thoracic and lumbar
strain. On follow-up in July 1996, examination disclosed a good
range of lumbar and thoracic motion on flexion and extension, with
no deformities or masses, while reflexes were 2+ and symmetrical in
all extremities, and his cervical, thoracic and lumbar sprain was
noted too be improving.

Treatment records from Bolivar County Hospital, dated from June to
August 1996, showing that the claimant was admitted with complaints
of recurring pain and muscle spasm in the thoracic and lumbosacral
area, and treated with pain-relieving medications, physical
therapy, and the use of a TENS unit. The diagnosis was
thoracic/lumbar spasm.

In October 1996, the claimant was seen at Methodist Hospital, where
he offered a history of neck and back injury sustained on June 4,
1996, when a pick-up truck struck him head-on. He related that he
was taken by ambulance to Methodist Hospital, and released the same
day. He further related that he had a bullet in his back from being
shot when he was 18. X-rays of the cervical and thoracic spine in

- 10-

October 1996 revealed a mild loss of height anteriorly at C4-C6,
which might be secondary to old trauma or of a congenital etiology,
with no acute findings such as fracture, dislocation or soft tissue
swelling. The right neural foramina at C3-4 and C4-5 were mildly
narrowed, while the remainder of the examination appeared normal.
The claimant received physical therapy for his complaints.

Private treatment records from Gough's Family and Pediatric Clinic,
dated in May 1999, show that the claimant complained of increased
back pain due to having a bullet in his back since 1974 [sic]. A
full range of motion of the back was demonstrated, and the claimant
related a history of a gunshot wound to the back in 1974.

VA outpatient treatment records from the VAMC, Memphis, dated from
June to October 1999, show that in June 1999, the claimant
complained of a gunshot wound to the back in 1978 [sic], with
chronic low back pain currently. He stated that the bullet fragment
was still in his back and feels like it is moving. X-rays in June
revealed no evidence of a gunshot injury. A CT scan of the lumbar
spine in July 1999 disclosed minimal artifacts of a lead bullet
just lateral to the posterior elements at L2-3, on the left, with
no evidence of root or cord compression, no structural
abnormalities, and no evidence of an abnormal signal in the spinal
cord. X-rays of the thoracic spine in July 1999 revealed normal
vertebral body height and alignment, and disc spaces were normally
maintained. In July 1999, it was noted that X-rays showed that the
claimant had a bullet located in the L4-5 area, a mass on his back
thought to be a lipoma, and that he complained of worsening
neurological deficits.

VA outpatient treatment records include a report of magnetic
resonance imaging (MRI) of the lumbar spine in July 1999 which
showed bullet fragments lateral to the posterior elements of L4,
with one fragment contiguous with the right transverse process of
L4, without any fragments in the bony canal or the intervertebral
foramina. A mild bulging disc was seen at L4-5, with no evidence of
spinal stenosis or other bone or disc abnormalities. The claimant
was seen in August 1999 complaining of low back pain for 22 years
[i.e., since 1976], as well as muscle

- 11 -

spasm in his neck for the past month, and tremors in his right arm
for 10-12 years [i.e., since 1982]. In September 1999, the claimant
alleged a suicide attempt while in service, which left him with a
bullet lodged in his spine. He underwent a neurological evaluation
in October 1999, which disclosed back pain with a functional
component suggested by Waddell signs, and his alleged tremor was
stated to be not consistent with known neurological dysfunction.

A personal hearing was held in March 2000 before an RO Hearing
Officer. This claimant alleged that he informed the medical
examiner on enlistment that he had sustained a bullet wound, and
the physician examined the wound site; that he injured his back in
a training exercise while on active duty; and that such inservice
injury aggravated his preexisting gunshot wound injury. A
transcript of the testimony is of record.

Private treatment records from The Greenville Clinic (Dr. S.D.S.),
dated from July 2000 to January 2001, show that the claimant was
seen in July 2000 for complaints of chronic low back pain with
associated neurological symptoms and chronic neck pain since May
31, 2000, as well as palpable masses in the lower back. He further
complained of occasional pain, numbness and tingling in his left
lower extremity, as well as intermittent weakness and pain in his
left lower extremity. The claimant related that he sustained a
gunshot wound to the abdomen several years ago. Examination
disclosed no gross deformities, swellings or misalignments, while
a full range of motion was present in all extremities, and he
reported pain on left straight leg raising, located in the low back
and radiating downward. Neurological examinations disclosed
weakness on flexion of both legs, with normal strength on extension
of the left leg, and decreased strength on left dorsiflexion and
plantar flexion. The impression was depression, chronic low back
pain with neurological symptoms, chronic neck pain with
neurological symptoms, and a palpable mass on the lower back. In
October 2000 and January 2001, the claimant voiced similar
complaints regarding symptoms in the low back area, while
examination disclosed that the claimant was found to have a full
range of motion in all extremities, but walked with a cane "because
of the pain."

- 12 -

In August 2002, the claimant related that he had been awarded
Social Security Administration (SSA) disability benefits, and
requested that he be rated as 100-percent disabled. Medical records
obtained from the SSA included treatment records from the Delta
Health Center (Dr. E.E.S.), dated from August to December 2000,
showing that the claimant had chronic low back pain, cervical
spondylosis, degenerative disc disease, a herniated lumbar disc
(bulging disc at L2-3), disc displacement, facet arthropathy, and
depression.

An October 2001 letter from Dr. J.A.F., a private neurologist,
stated that he had followed the claimant since a work injury on May
3, 2001, and that the claimant had diagnoses of cervical
spondylosis, degenerative disc disease, chronic low back strain,
disc displacement L4-5 with radiculopathy, and facet arthropathy.
He included with his report copies of treatment records from Delta
Health Center, dated in April and June 2001.

A decision from an Administrative Law Judge of the SSA, issued in
September 2002, shows that the claimant was found to be entitled to
disability benefits under the provisions of the Social Security Act
because of a major depressive disorder, recurrent, severe, with
psychotic features. That decision made no reference to any other
disabling conditions.

VA outpatient treatment records from the VAMC, Jackson, dated from
March 2001 to November 2002, show that in March 2001, an MRI of the
lumbar spine disclosed some facet arthropathy at L3-4, as well as
a broad annular bulge with slight encroachment on the spinal canal,
while at L4-5, there was loss of signal in the disc, a broadly
bulging annulus, a central disc protrusion extending into the
thecal sac, with bilateral facet and ligamentum flavum hypertrophy,
and mild to moderate spinal stenosis, and at the L5-S1 level, there
was a bulging annulus, possibly constituting a small disc
protrusion, extending to the right S1 nerve root, with no other
abnormalities found. X-rays of the lumbar spine disclosed a large
metallic fragment projected just to the right of the L4 vertebra,
while L5 was partially

- 13 

lumbarized on the left, with diminution of the L5-S1 disc space,
and no other abnormalities. On examination in May 2001, the
claimant dated his history of low back pain to being shot in 1974,
with another injury in 1978, and several additional injuries to
this back since then. Examination revealed well preserved strength
in the major motor groups and all extremities, with some limitation
due to pain in the back; lumbar paraspinal muscle spasms, worse
with motion, but without muscle wasting. The impression was chronic
low back pain; herniated nucleus pulposus; and myofascial spasm. In
May 2001, the claimant underwent removal of a lipoma of the back,
without complications.

A report of VA orthopedic examination, conducted in July 2001,
noted the veteran's complaints of chronic back pain, and cited the
examiner's review of the claims file and of medical reports
submitted by the claimant. The claimant related that he had
sustained a gunshot wound through the right side of the abdomen
prior to service entry; that he had sustained a fall while in
service; that he has had back pain since then; and that he was
discharged from the service. His service medical records were noted
to show that a Medical Board decision indicated that he had some
back pain at the time, but was normal neurologically, with some
mild paraspinal muscle spasm, and he was discharged from the
service as unfit to perform training. The examiner noted that the
medical record showed that the claimant had been seen in various
clinics multiple times over the years, including after a fall in
1985 and after a motor vehicle accident in 1996, and that MRI's had
disclosed degenerative disc disease in the cervical and lumbar
spine, as well as a foreign body adjacent to the L4 lumbar
vertebra. Following a complete review of the medical record, and
examination of the claimant, the diagnoses were degenerative disc
disease of the cervical and lumbosacral spine; multilevel disc
disease of the cervical and lumbosacral spine; status post gunshot
wound to abdomen with bullet fragment remaining adjacent to L4
vertebra (preservice); and chronic low back pain.

The VA orthopedic examiner further stated that the findings on
examination during active service do not indicate that the
claimant's pain was any more severe, or could advance to the level
of his problems at this time. She further stated, based upon her
review of the medical records and history, that an service-
connected injury was

- 14 -

least likely a contributing factor to his present symptoms and
condition of the lower back; that the preservice abdominal gunshot
wound with retained bullet in the vicinity of the 4th lumbar
vertebra may occasionally contribute to some back pain due to the
types of motions he may have to perform, but that injury is not
solely responsible for the degenerative joint or disc disease of
the cervical or lumbar spine. The examiner stated that the fact
that the claimant also had a cervical spine condition along with
his lumbosacral spine condition, as well as a history of multiple
injuries later in life, caused her to think that his current
condition is related to the latter events rather than the
complaints of back pain while on active duty.

In September 2002, the claimant underwent a sacroiliac injection
for chronic low back pain.

II. Analysis

In order to establish service connection for claimed disability,
the facts, as shown by evidence, must demonstrate that a particular
disease or injury resulting in current disability was incurred
during active service or, if preexisting active service, was
aggravated therein. 38 U.S.C.A. 1110, 1131 (West 2000); 38 C.F.R.
3.303(a) (2002). Service connection may also be granted on a
presumptive basis for certain chronic disabilities, including
arthritis, when manifested to a compensable degree within the
initial post service year. 38 C.F.R. 3.307, 3.309(b) (2002).

A veteran who served during a period of war or during peacetime
service after December 31, 1946, is presumed in sound condition
except for defects noted when examined and accepted for service. 38
U.S.C.A. 1111, 1137 (West 2000). Clear and unmistakable evidence
that the disability existed prior to service will rebut this
presumption. 38 U.S.C.A. 1111 (West 2000); 38 C.F.R. 3.304(b)
(2002).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated while performing
ACDUTRA or for injury [but not disease] incurred or aggravated
while performing INACDUTRA. Active service is

- 15 -

defined as including any period of inactive duty training during
which the claimant is disabled or died from an injury (but not
disease) incurred or aggravated in line of duty. 38 U.S.C.A. 101
(24), 1110, 1131 (West 2000). Prior to November 1, 2000,
nontraumatic recurrence or aggravation of a disease process during
a period of inactive duty for training was not defined as an
injury. For example, manifestations of cardiovascular disease, such
as a myocardial infarction of nontraumatic origin, were not to be
considered an "injury" to meet the requirements of 38 C.F.R. 3.6
(2002).

In addition, if a condition noted during service is not shown to be
chronic, then continuity of symptomatology after service generally
is required for service connection. 38 C.F.R. 3.303(b) (2002). The
chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service or during an applicable presumption
period and still has such condition. Such evidence must be medical
unless it relates to a condition as to which, under the court's
case law, lay observation is competent. If the chronicity provision
is not applicable, a claim may still be established or reopened on
the basis of 38 C.F.R. 3.303(b) if the condition is observed during
service or any applicable presumption period, continuity of
symptomatology is demonstrated thereafter, and competent evidence
relates the present condition to that symptomatology. Savage v.
Gober, 10 Vet. App. 488 (1997).

A preexisting disease or injury will be considered to have been
aggravated by active service, where there is an increase in
disability during such service, unless there is a specific finding
that the increase in disability is due to the natural progress of
the disease. 38 U.S.C.A. 1153 (West 2000); 38 C.F.R. 3.306(a)
(2002). However, aggravation may not be conceded where the
disability underwent no increase in severity during service on the
basis of all the manifestations of the disability prior to, during,
and subsequent to service. 38 C.F.R. 3.306(b) (2002).

The Court has held that "...temporary or intermittent flare-ups
during service of a preexisting injury or disease are not
sufficient to be considered 'aggravation in service' unless the
underlying condition, as contrasted to symptoms, is worsened."

- 16 -

Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski,
1 Vet. App. 292, 297 (1991). In Davis v. Principi, 276 F.3d 1341,
1344-45 (Fed. Cir. 2001), the Federal Circuit Courts of Appeals
affirmed the Court's decision that the law precludes the
establishment of the presumption of aggravation under 38 U.S.C.
1153 using only evidence of a temporary flare-up of symptoms of the
pre-existing condition.

In the case of any veteran who engaged in combat with the enemy in
active service during a period of war, campaign, or expedition,
[VA] shall accept as sufficient proof of service connection of any
disease or injury alleged to have been incurred in or aggravated by
such service satisfactory lay or other evidence of service
incurrence or aggravation of such injury or disease, if consistent
with the circumstances, conditions, or hardships of such service,
notwithstanding the fact that there is no official record of such
incurrence or aggravation in such service, and, to that end, shall
resolve every reasonable doubt in favor of the veteran. Service
connection of such injury or disease may be rebutted by clear and
convincing evidence to the contrary. The reason for granting or
denying benefits in each case shall be recorded in full. 38
U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) (2002). In this particular
case, the claimant did not service in combat, and the provisions of
38 U.S.C.A. 1154(b) and 38 C.F.R. 3.304(d) are inapplicable to this
appeal.

For the purpose of determining whether a case should be reopened,
the credibility of the evidence added to the record is to be
presumed unless the evidence is inherently incredible or beyond the
competence of the witness. Justus v. Principi, 3 Vet. App. 510, 513
(1992). The Board notes that the presumption of the credibility but
not the full weight of the new evidence is made only for the
purpose of determining whether the claim is to be reopened. Once
the evidence is found to be new and material and the claim is
reopened, the presumption that the evidence is credible no longer
applies. In the following adjudication [i.e., de novo review], the
RO must determine both the credibility and weight of the new
evidence in the context of all the evidence, both old and new.
Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kates v. Brown, 5
Vet. App. 93, 95 (1993).

- 17 -

The Board is not required to accept every bald assertion made by a
veteran as to service incurrence or aggravation of a disability,
nor do 38 U.S.C.A. 1154(b) and 38 C.F.R. 3.304(d) create a
presumption in favor of combat veterans in determinations of
service connection. See Smith v. Derwinski. 2 Vet. App. 137, 140
(1992). Rather, the Board's decisions must be based on the entire
record and upon consideration of all evidence and applicable
provisions of law and regulations. 38 U.S.C.A. 7104(a) (West 2000).
Smith, id.

For veterans with wartime service, and veterans with peacetime
service after December 31, 1946, the presumption of soundness may
be rebutted only by clear and unmistakable (obvious or manifest)
evidence which demonstrates that the injury or disease existed
prior to service. 38 U.S.C.A. 1111 (West 2000); 38 C.F.R. 3.304(b)
(2002). See also Miller v. West, 11 Vet. App. 345 (1998). In
addition, the presumption of aggravation may be rebutted only by
clear and unmistakable (obvious or manifest) evidence which
demonstrates that the in-service increase in severity of a pre-
service disability is due to the natural progress of the condition.
38 U.S.C.A. 1153 (West 2000); 38 C.F.R. 3.306(b) (2002).

The Federal Circuit Court states that a veteran is entitled to
benefits for service-connected aggravation of a condition that
existed before the commencement of military service if the military
service caused some increase in the disability due to the
preexisting condition. See 38 U.S.C.A.  1110, 1153. In recognition
of the difficulty of collecting or preserving proof of service-
connected aggravation in combat conditions, 38 U.S.C.A. 1154(b)
allows veterans to establish a presumption of service connection by
lay or other evidence in the absence of official records. As a
result, the burden then shifted to the government to disprove
aggravation by way of clear and convincing evidence. In that
regard, the Veterans Claims Court deemed "decisive" the absence,
from 1944 until 1989, of post-war medical records concerning
[colon-related] problems. The Federal Circuit found that a
veteran's entire medical history, including an absence of
complaints, may properly be taken into consideration. When a
presumption of aggravation has been established, the burden shifts
to the government to disprove aggravation by clear

- 18 -

and convincing evidence. Maxson v. Gober, 12 Vet. App. 453 (1999);
aff'd. 330 F.3d 1330 (2000).

Furthermore, it should be noted that whether lay evidence is
"satisfactory" is a separate matter which requires a review of what
is being related, whether it springs from personal observation,
whether the lay witness is competent to offer such evidence,
whether the person offering that evidence is credible, and like
considerations. The Court has held that "satisfactory evidence" in
1154(b) means "credible evidence." Caluza v. Brown, 7 Vet. App.
498, 510 (1995, aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table). The
Federal Circuit Court held that if a veteran produces credible
evidence that would allow a reasonable fact-finder to conclude that
a claimed injury or disease was incurred in or aggravated by the
veteran's combat service, there is "satisfactory evidence" within
the meaning of 1154(b).

A disability which is proximately due to or the result of a
service-connected disease or injury shall be service connected.
When service connection is thus established for a secondary
condition, the secondary condition shall be considered a part of
the original condition. 38 U.S.C.A. 1110, 1131 (West 2000); 38
C.F.R. 3.310(a) (2002); Harder v. Brown, 5 Vet. App. 183, 187
(1993).

The United States Court of Veterans' Appeals (Court) has held, in
pertinent part, that the term "disability" as used in 38 U.S.C.A.
1110 (West 2000) refers to impairment of earning capacity, and that
such definition mandates that any additional impairment resulting
from an already service-connected condition, regardless of whether
or not the additional impairment is itself a separate disease or
injury caused by the service-connected condition, shall be
compensated (emphasis in original). Thus, pursuant to 38 U.S.C.A.
11110 and 38 C.F.R. 3.310(a) (2000), when aggravation of a
veteran's nonservice-connected condition is proximately due to or
the result of a service-connected condition, such veteran shall be
compensated for the degree (but only that degree) over and above
the degree of disability existing prior to the aggravation. Allen
v. Brown, 7 Vet. App. 439,448 (1995).

- 19 -

However, in the instant appeal, there is medical evidence which
relates specifically to the issue of inservice aggravation of the
preservice gunshot wound injury with retained foreign body alleged
by the veteran. That evidence consists of the veteran's service
medical records, which shows that he was seen in October 1978 for
complaints of back pain, and offered a history of a bullet in the
back two years previously, with current pain at the site of the
bullet and a claimed inability to move his right leg the previous
night. The Narrative Summary completed on October 17, 1978, shows
that the claimant complained of pain in his back, and provided a
medical history of sustaining a gunshot wound to the abdomen 1 1/2
years ago, with the bullet lodging next to the lumbar spine. He
further related that since the time of the injury, he has had a
sharp, right-sided back pain which has been aggravated by motion,
without any neurological complaints. There was no report of
intercurrent injury. Examination disclosed tenderness over the
lumbar paraspinous muscles with mild paraspinal spasm, and a
decreased range of motion in the lumbar spine, while straight leg
raising was negative and neurological examination was within normal
limits, with all deep tendon reflexes equal and active, and toes
downgoing. The diagnosis was chronic pain, back, secondary to
gunshot wound. Medical Board proceedings in November 1978 found
that the claimant was unfit for service when initially accepted;
that the claimant's gunshot wound preexisted service entry; and
that such was not aggravated by active service. The Medical Board
determined that the claimant should be separated from active
service under the provisions of Paragraph 5-7, Army Regulation 635-
200 because he did not meet the procurement medical fitness
standards.

The Board finds that the service medical records reflect no
increase in severity or chronic worsening of the veteran's
preservice cervical disability during his period of active service;
that the veteran's assertions to the contrary, advanced a number of
years after final service separation, are of less probative weight
than the findings of the service physicians who observed, examined,
and treated the veteran in October 1978, and who found that his
preservice disability had not been aggravated by active duty for
training. The Board regards the cited service medical records and
Medical Board findings as competent medical evidence that the
veteran's preservice gunshot wound of the right abdomen with
retained bullet fragment underwent no

- 20 -

chronic increase in severity during active service. In the absence
of any competent clinical evidence that the veteran's preservice
residuals of a gunshot wound with retained foreign body underwent
any increase in severity during active duty for training, the Board
does not reach the issue of whether any increase demonstrated is
due to the natural progress of the disease or disability. 38 C.F.R.
3.306 (b) (2002).

Pursuant to section 1154(b), the presumption of aggravation can be
overcome only by positive medical evidence of non-aggravation, the
Federal Circuit states "that evidence of a prolonged period without
medical complaint can be considered, along with other factors
concerning the veteran's health and medical treatment during and
after military service, as evidence of whether a pre-existing
condition was aggravated by military service." See 38 C.F.R.
3.306(b). "The trier of fact should consider all of the evidence
including the availability of medical records, the nature and
course of the disease or disability, the amount of time that
elapsed since military service, and any other relevant facts."
Whether an evidentiary presumption has been rebutted is a matter of
the weight of all of the evidence, in light of the particular facts
and circumstances. Maxon v. Gober, 12 Vet. App. 453 (1999); aff'd
33- F.3d. 1330 (2000). 

As a general matter, reliance upon the records of the service
department is now well settled. See Soria v. Brown, 118 F.3d 747,
749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 380
(2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall
v. Brown, 7 Vet. App. 232, 237 (1994). In this matter, there is no
reason to question the appellant's military service records as to
their accuracy. Sarmienti v. Brown, 7 Vet. App. 80, 82-83 (1994).

Evidence of the veteran's current condition is not generally
relevant to the issue of service connection, absent some competent
linkage to military service. See, e.g., Morton v. Principi, 3 Vet.
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53
(1992).

- 21 -

The Court has held that a lay person, such as the claimant, is not
competent to offer evidence that requires medical knowledge, such
as the diagnosis or cause of a disability. See Ramey v. Brown, 9
Vet. App. 40 (1996); Cromley v. Brown, 7 Vet. App. 376, 379 (1995);
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v.
Derwinski, 2 Vet. App. 492, 495 (1992). If such evidence is not
competent, it cannot be probative. As causative factors of a
disease amount to a medical question; only a physician's opinion
would be competent evidence. Gowen v. Derwinski, 3 Vet. App. 286,
288 (1992). A claimant's statements as to nexus are entitled to no
probative weight. Layno v. Brown, 6 Vet. App. 465 (1994). The Court
has held, however, that a veteran's statements are competent as to
the onset and continuity of symptomatology, including pain. Heuer
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet.
App. 398, 405 (1995).

It is the Board's responsibility to evaluate the credibility and
probative value of proffered evidence in relation to the record in
its whole. See, e.g., Owens v. Brown, 7 Vet. App. 429, 433 (1995);
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5
Vet. App. 155, 161 (1993). The Board places very little weight on
the veteran's self-serving statements regarding inservice injury to
his back, none of which has any documentary support in the record.
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may
affect the credibility of testimony]. The Board finds that the
veteran's statements are outweighed by his official service medical
records, including the Medical Board proceedings and findings.

Self interest may effect the credibility of testimony, although not
the competency to testify. Cartwright v. Derwinski, 2 Vet. App. 24,
25 (1991) An appellant's sworn statement, then, unless specifically
found incredible or sufficiently rebutted, may serve to place the
evidence in equipoise. The VA may not ignore the appellant's sworn
testimony simply because he is an interested party. Smith, id., at
147, 148; Cartwright, id., at 24, 25. Credibility is a factual
determination going to the probative value of the evidence, and is
made after the evidence is admitted. Layno v. Brown, 6 Vet. App.
465, 469-70 (1994). ]

- 22 -

To the same point, the Board has considered the claimant's
assertions cited on VA outpatient treatment records in June 1999,
at which time the claimant complained of a gunshot wound to the
back in 1978 [sic], some 2 years after the actual occurrence of
that injury, as well as the VA outpatient record, dated in
September 1999, showing that the claimant alleged a suicide attempt
while in service, which left him with a bullet lodged in his spine,
and the claimant's sworn testimony in March 2000 alleging that he
informed the medical examiner on enlistment that he had sustained
a bullet wound. None of those statement have any evidentiary
support in the record, and each is specifically contradicted by the
documentary record. Based upon those and similar misstatements of
fact, the Board concludes that the claimant is not a reliable
historian nor a credible witness.

The record in this case shows that the claimant was admitted to
King's Daughter's Hospital on May 29, 1975, with a self-inflicted
gunshot wound to the right abdomen, with through-and-through
perforations of the cecum and 4 through-and-through perforations of
the ileum; retroperitoneal hematoma, and a depressive reaction. X-
rays revealed that the bullet was lying in the vicinity of the
right side of the 4th lumbar vertebra. Following an exploratory
laparotomy, debridement and closure of multiple perforation of the
cecum and ileum, his postoperative course was uneventful and
without complications, with healing of the wound and restoration of
normal bowel movements, and offered no complaints. He was
discharged on June 8, 1975.

A May 1978 report of medical history completed by the claimant at
the time of enlistment into the Mississippi Army National Guard
shows that he denied any history of recurrent back pain, stomach or
intestinal trouble, and that he denied any history of
hospitalizations or history of treatment for a mental condition. In
view of the claimant's undisputed medical history, the Board finds
that such inaccurate assertions militate against his credibility.
Service medical records, dated in October 1978, show that the
claimant complained of back pain, and offered a history of a
"bullet in the back" two years previously, with current pain at the
site of the bullet and a claimed inability to move his right leg
the previous night. A Narrative Summary, dated on October 17, 1978,
shows that the claimant entered active duty

- 23 - 

on July 24, 1978; that he completed basic training at Fort Leonard
Wood; that he began Advanced Individual Training (AIT) at Fort
Benning in September 1978, and had currently completed 4 weeks of
AIT. He was noted to complain of pain in his back, and provided a
medical history of sustaining a gunshot wound to the abdomen 1 1/2
years ago, with the bullet lodging next to the lumbar spine. He
further related that since the time of the injury, he has had a
sharp, right-sided back pain which has been aggravated by motion,
without any neurological complaints. There was no report of any
intercurrent fall or training injury since service entry.
Examination disclosed subjective tenderness over the lumbar
paraspinous muscles with mild paraspinal spasm, and a decreased
range of motion in the lumbar spine, while straight leg raising was
negative and neurological examination was within normal limits,
with all deep tendon reflexes equal and active, and toes downgoing.
The diagnosis was chronic pain, back, secondary to gunshot wound.
The claimant was placed on profile for low back pain pending
Medical Board proceedings. Medical Board proceedings in November
1978 found that the claimant was unfit for service when initially
accepted; that the claimant's gunshot wound preexisted service
entry; and that such was not aggravated by active service. It was
noted that the claimant did not desire to remain on active duty,
and the Medical Board determined that the claimant should be
separated from active service under the provisions of Paragraph
5-7, Army Regulation 635-200 because he did not meet the
procurement medical fitness standards when initially accepted. He
was not eligible for reenlistment.

In his original application for service connection for residuals of
a "bullet in the back" (VA Form 21-526), received in December 1978,
the claimant dated that incident to May 1976, more than two years
prior to service entry in July 1978.

Based upon the foregoing, the Board concludes that independent
medical evidence establishes that a gunshot wound to the right
abdomen with retained foreign body clearly and unmistakably
preexisted service entry, thereby rebutting the presumption of
soundness at service entry. The Board must now determine whether
such preexisting condition increased in severity during active
service beyond the natural progression of such disorder. The Board
has noted that the service medical records include the claimant's
assertion that since the time of the gunshot wound

- 24 -

injury, he had experienced a sharp, right-sided back pain which had
been aggravated by motion, without any neurological complaints.
There was no report of any intercurrent fall or training injury
while on active duty for training. The service Medical Board,
composed of three physicians, determined that the claimant
sustained a gunshot wound prior to service entry; that he has
chronic low back pain secondary to a gunshot wound; that such
condition was not aggravated by active service; and that he was
unfit for service when initially accepted. The Board finds that the
three physicians comprising the Medical Board were each competent
to make a determination as to whether the claimant's preexisting
gunshot wound with retained foreign body underwent any inservice
aggravation or increase in severity, and that they did so.

Thereafter, the record is devoid of medical evidence of treatment
of the claimant for back symptoms at any time between service
separation on November 24, 1978, and July 12, 1985, a period of
approximately seven (7) years. As noted, the Federal Circuit has
held "that evidence of a prolonged period without medical complaint
can be considered, along with other factors concerning the
veteran's health and medical treatment during and after military
service, as evidence of whether a pre-existing condition was
aggravated by military service." See 38 C.F.R. 3.306(b); Maxon v.
Gober, 12 Vet. App. 453 (1999); aff'd 33- F.3d. 1330 (2000). The
Board concludes that evidence of a postservice 7-year period
without any documentary evidence of back symptoms militates against
the claim of inservice aggravation of the claimant's preexisting
residuals of a gunshot wound with retained foreign body.

The record further shows that the claimant sustained several
intercurrent postservice back injuries, including a slip-and-fall
injury at a fast-food restaurant in July 1985; a motor vehicle
accident on June 4, 1996, when the claimant sustained a neck and
back injury; and a work injury on May 3, 2001, as documented in the
claimant's private treatment records.

While the Board has obtained all available private and VA treatment
records identified by the claimant, it is compelled to note that
none of those private or VA physicians linked or related the
claimant's current lumbar spine problems to any

- 25 -

preservice gunshot wound of the abdomen with a retained foreign
body, or to any inservice aggravation of that condition, and none
of those physicians expressed an opinion or belief that such
preservice injury underwent any increase in severity due to
aggravation during active service.

On VA outpatient evaluation in May 2001, the claimant dated his
history of low back pain to being shot in 1974 [sic], with another
injury in 1978, and several additional injuries to this back since
then. The July 2001 report of VA orthopedic examination shows that
the VA orthopedic examiner stated that her review of the claimant's
service medical records did not show that the claimant's back
symptoms were any more severe. She further expressed the opinion
that his preservice injury could not advance to the level of his
problems at this time. The examiner further noted that the medical
record showed that the claimant had been seen in various clinics
multiple times over the years, including after a fall in 1985 and
after a motor vehicle accident in 1996. She further stated, based
upon her review of the medical records and history, that a service-
connected injury was least likely a contributing factor to his
present symptoms and condition of the lower back, calling attention
to the fact that the claimant currently had a cervical spine
condition along with his lumbosacral spine condition, as well as a
history of multiple injuries later in life, which caused her to
think that his current condition is related to the latter events
rather than the complaints of back pain while on active duty.

Based upon the foregoing, and for the reasons and bases stated, the
Board finds that a gunshot wound of the right abdomen with retained
bullet fragment clearly and unmistakably preexisted service entry;
and that such preservice condition underwent no chronic increase in
severity during active service due to aggravation. None of the
claimant's low back disorders are the result of a disease or injury
or other incident that occurred while he was on active duty for
training. Accordingly, the claim for service connection for a low
back disability is denied.

In reaching its decision, the Board has considered the doctrine of
reasonable doubt, however, as the evidence is not in equipoise, or
evenly balanced, but is against the

- 26 -

claim, the doctrine is not for application. Gilbert v. Derwinski,
1 Vet. App. 49 (1990).

ORDER

Service connection for a low back disability is denied.

G. H. Shufelt

Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

- 27 -

